319 F.2d 132
NATIONAL LABOR RELATIONS BOARDv.AMALGAMATED MEATCUTTERS & BUTCHER WORKMEN OF NORTH AMERICA, etc.
No. 17302.
United States Court of Appeals Eighth Circuit.
June 24, 1963.

Petition for Enforcement of an Order of the National Labor Relations Board.
Arnold Ordman, Gen. Counsel, N. L. R. B., and Marcel Mallet-Prevost, Asst. Gen. Counsel, for petitioner.
Robert L. Kimbrough, Topeka, Kan., for respondent.
PER CURIAM.


1
Petition for enforcement is dismissed without prejudice and certified record ordered returned to the petitioner, on motion to withdraw petition for enforcement.